The petitioner sought review of an order of the chancellor requiring compulsory amendment of a bill of complaint and ordering him to pay solicitors' fees. The petitioner complied with the former by filing the amendment, therefore, we will not disturb the chancellor's ruling.
A study of the testimony convinces us that the defendant did not comply with the rule frequently laid down by this Court with reference to establishing the necessity of the wife and the ability of the husband to pay and the relative financial worth of the two parties is such that the order requiring the payment of solicitors' fees was unwarranted, therefore the writ of certiorari is issued and the order for the payment of the fees is quashed.
BROWN, C. J., TERRELL, CHAPMAN and THOMAS, JJ., concur.